DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated July 20, 2021 was submitted on December 20, 2021 with the request for continued examination.  Claim 4 was amended.  Claim 3 was canceled.  Claims 11-13 were added.  Claims 1, 2 and 4-13 are currently pending.
Applicant's arguments regarding the prior art rejections of claims 1, 2, 4 and 7-9 (¶¶ 9-19 of the Office Action) have been fully considered but they are not persuasive and the prior art rejections of these claims have been maintained as detailed below.
A new prior art rejection of claims 1, 2, 4 and 7-9 has also been made and claims 1, 2 and 4-13 have also been rejected on other grounds as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite the limitation “the resulting second adhesive layer” in line 21 of claim 1 and in line 22 of claim 11.  There is insufficient antecedent basis for this limitation in these claims.  In particular, each of these claims previously recites “a second adhesive layer” but not “a resulting second adhesive layer”.  It is also unclear what “resulting” means in the context of the adhesive layer.  For purposes of examination, “resulting second adhesive layer” is being construed as referring to the adhesive layer resulting from applying the adhesive composition as a fluid and spreading the adhesive by weight of the glass film member and capillary action.
Claims 2 and 4-10 depend from claim 1.  Claims 12-13 depend from claim 11.  These dependent claims are therefore also indefinite for the reasons set forth above with respect to claims 1 and 11.
Claim 9 recites that the glass film member “includes a glass layer adhered to the display area”.  Claim 1, from which claim 9 depends, also recites that the glass film member includes a glass layer (line 10 of claim 1).  It is unclear whether the glass layer of claim 9 is an additional 
Claim 9 recites “the adhesive layer”.  Claim 1, from which claim 9 depends, however, recites “a first adhesive layer” and “a second adhesive layer”.  It is unclear which adhesive layer is being referred to in claim 9.  For purposes of examination, “the adhesive layer” of claim 9 is being construed as the second adhesive layer which adheres the glass film member to the display in claim 1.  Claim 10 depends from claim 9 and is also indefinite for the reasons set forth above with respect to claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Application Publication No. 2016/0066412 A1, cited in previous Office Action) in view of Wright et al. (U.S. Patent Application Publication No. 2013/0083506 A1, cited in previous Office Action) and Busman et al. (U.S. Patent Application Publication No. 2013/0034713 A1, cited in previous Office Action).
Regarding claim 1, Choi discloses a glass protective film configured for covering an exterior display area of a portable device (FIG. 2C of Choi, glass #50), the exterior display having a contour including a flat display area and a curved display area (FIG. 2C of Choi, panel module #40 which has a flat central area and a curved perimeter), the glass protective film comprising: a glass film member having an outer edge and a contour including a flat area portion corresponding to the flat display area of the exterior display and a curved area portion comprised of a curved surface extended from an edge of the flat area portion and corresponding to the curved display area of the exterior display (FIG. 2C of Choi, glass #50 which has a flat central 
Choi does not specifically disclose that the glass film member comprises: a glass layer including the flat area portion and the curved area portion; a base layer including a polymer film covering the entire area of the lower surface of the glass layer; and a first adhesive layer positioned between the glass layer and the base layer to adhere the glass layer and the base layer to each other.  Wright, however, discloses a multi-layer transparent structure wherein the layers include an outer glass layer and one or more polymer layers bonded thereto (Abstract of Wright).  The polymer layers in Wright cover the entire surface of the glass layer ([0032] of Wright).  The multi-layer transparent structure can be used as a glass cover for displays of handheld electronic devices such as mobile phones ([0023] of Wright).  According to Wright, the multi-layer transparent structures are thin, strong and resilient and are therefore well suited for use in consumer products such as portable electronic devices ([0003] of Wright).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the multi-layer transparent structure of Wright as the protective transparent sheet in the article of Choi in order to provide the electronic device with a thin, strong and resilient protective sheet as taught by Wright ([0003] of Wright).
Choi also does not specifically disclose that the adhesive composition has a viscosity in the range of from 1 to 500 cps and comprises a UV polymerizable oligomer, photopolymerization initiator and a diluent, so as to spread by weight of the glass film member and be cured between an entire area of the glass film member and the exterior display area of the portable device and wherein the resulting second adhesive layer adheres the entire area of the glass film member to the exterior display area of the portable device by fluidly filing the varying gap and wherein the diluent includes one or more selected from the group consisting of a styrene monomer, a methylmethacrylate monomer, an ethylmethacrylate monomer, an n-butylmethacrylate monomer, an iso-butylmethacrylate monomer, a t-butylmethacrylate monomer, a vinylchloride monomer, a vinylacetate monomer, an acrvlonitrile monomer, a 2-ethylhexylmethacrvlate monomer, a laurvlmethacrvlate monomer, a methylacrylate monomer, an ethylacrylate monomer, an n-butylacrylate monomer, an iso-butylacrylate monomer, a 2-ethylhexylacrvlate monomer, an ethylene monomer, and an octadecylmethacrylate monomer; or one or more selected from the group consisting of acrylic acid, methacrylic acid, 2-hydroxyethylmethacrylate, 2- hydroxypropylmethacrvlate, dimethylaminoethyl methacrylate, t- butylaminoethyl methacrylate, diethylaminoethyl methacrylate, glycidylmethacrylate, 2- hydroxyethyl acrylate, 2-hydroxypropylacrylate, itaconic acid, maleic acid, acrylamide, and N-methylol acrylamide.  Busman, however, discloses an optically clear adhesive for bonding a display panel and a transparent substrate wherein the adhesive comprises a UV polymerizable oligomer, photopolymerization initiator and a diluent ([0071] of Busman, compositions include ethylenically unsaturated compound such as an oligomer; [0080] of Busman, compositions comprise a reactive diluent; [0111] of Busman, compositions include a photoinitiator).  Adhesives having a viscosity of 200-500 cps are disclosed ([0056] of Busman).  According to 
Regarding claim 2, Busman discloses that the UV polymerizable oligomer includes one or more selected from the group consisting of a modified acrylic-based oligomer, a polyester-based oligomer, an epoxy-based oligomer, an urethane-based oligomer, a polyether-based oligomer, a polyacrylic-based oligomer, and a silicon acrylate-based oligomer, and the photopolymerization initiator includes one or more selected from the group consisting of a 
Regarding claim 4, Busman does not specifically disclose that in the adhesive composition, the content of the UV polymerizable oligomer is 50 to 80 wt %, the content of the diluent is 14 to 43 wt %, and the content of the photopolymerization initiator is 0.5 to 5 wt %.  Busman, however, discloses that the adhesive composition may comprise from 20-60 wt. % of the UV curable oligomer ([0078] of Busman), 5-30 wt. % of the diluent ([0084] of Busman) and 0.1 to 5 wt. % of the photoinitiator ([0111] of Busman).  Busman therefore clearly teaches a composition having ranges of the recited components that overlap with those recited in claim 4 which would render the claimed article obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 9, Choi discloses that the glass film member includes the flat area portion and the curved area portion and includes a glass layer adhered to the display area of the portable display by the adhesive layer (FIG. 2C of Choi, glass #50).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Wright and Busman as applied to claim 1 above and further in view of Katare et al. (U.S. Patent Application Publication No. 2014/0377511 A1, cited in previous Office Action).
Regarding claim 7, Choi does not specifically disclose a water-repellent/oil- repellent pattern which is formed along the edge of the base layer and is comprised of a polymer material 
Regarding claim 8, Katare discloses that the water-repellent/oil-repellent pattern comprises one or more materials selected from the group consisting of polytetrafluoroethylene (PTFE), perfluoroalkoxy (PFA), fluorinated ethylene propylene (FEP), ethylene + tetrafluoroethylene (ETFE), an ethylene tetrafluoroethylene copolymer (ETEE), trichlorotrifluoroethylene (PCTFE), ethylene-chlorotrifluoroethylene (ECTFE), polyvinylidene fluoride (PVDF), polyvinyl fluoride (PVF), polyimide (PI), polyether etherketone (PEEK), polyphenylene sulfide (PPS), polyamide (PA), polyacetal (POM), polyamide imide (PAI), polyether sulfone (PES), polyether imide (PEI), polycarbonate (PC), and polyphenylene ether (PPE) ([0062] of Katare, sealant composition can be a copolymer of tetrafluoroethylene and vinylidene fluoride; claim only requires one of the recited materials).
Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Patent Application Publication No. 2017/0094039 A1, cited in IDS submitted April 26, 2021) in view of Busman et al. (U.S. Patent Application Publication No. 2013/0034713 A1, cited in previous Office Action) as evidenced by Khoury (“Samsung Galaxy S7 Edge Review, Take 2: Not Only Convincing, But Nearing Perfection”, Android Police, May 15, 2016, https://www.androidpolice.com/2016/05/15/samsung-galaxy-s7-edge-review-take-2-not-only-convincing-but-nearing-perfection/).
Regarding claim 1, Lu discloses a glass protective film configured for covering an exterior display area of a portable device (Abstract, FIG. 5 of Lu, glass sheet #110 protector for touch screen of portable electronic device), the exterior display having a contour including a flat display area and a curved display area (Abstract, FIG. 5 of Lu, touch screen of portable device has flat display area and curved outer perimeter edge), the glass protective film comprising: a glass film member having an outer edge and a contour including a flat area portion corresponding to the flat display area of the exterior display and a curved area portion comprised of a curved surface extended from an edge of the flat area portion and corresponding to the curved display area of the exterior display (FIG. 5 of Lu, screen protector includes a glass sheet #110 and has a flat central portion and a curved edge portion #120 corresponding to curvature of the touch screen), wherein the glass film member comprises: a glass layer including the flat area portion and the curved area portion (FIG. 5 of Lu, glass sheet #110 of screen protector has the flat central portion and curved edge portion #120 of protector); a base layer including a polymer film covering the entire area of the lower surface of the glass layer ([0035], FIG. 5 of Lu, anti-shatter membrane #118 which may be a polymeric material and which covers the entire lower surface of glass sheet #110); and a first adhesive layer positioned between the glass layer and the 
Lu does not specifically disclose that the contour of the glass film member deviates from the contour of the exterior display to create a varying gap between the two.  In fact, Lu discloses that the curved edge of the screen protector matches that of the screen of the electronic device ([0036] of Lu).  As evidenced by Khoury, however, the curved edge of the glass film member of Lu would necessarily have a contour which deviates from that of the display (pg. 4 of Khoury, none of the glass screen protectors curve perfectly with the phone).  Moreover, as indicated in the specification of the instant application, “due to a limitation on the manufacturing process, a curvature radius of curved area of the glass film member 110 and a curvature radius of the curved display area of the portable display 10 have different values within an available margin for each product, and thus the curvature, radius of the curved display area of the portable display 10 is different from the curvature radius of the curved area of the glass film member 110 applied thereto” ([0045] of the instant specification).  Accordingly, due to the limitations in manufacturing glass screen protectors having curved edges evidenced by Khoury, the contour of the edge of the screen protector of Lu would not exactly match that of the phone resulting in a variable gap.  The examiner notes that the claims do not specify the amount of deviation of the glass film member and therefore encompass any amount of deviation from the contour of the phone.
Lu also does not specifically disclose that the adhesive composition has a viscosity in the range of from 1 to 500 cps and comprises a UV polymerizable oligomer, photopolymerization 
Regarding claim 2, Busman discloses that the UV polymerizable oligomer includes one or more selected from the group consisting of a modified acrylic-based oligomer, a polyester-based oligomer, an epoxy-based oligomer, an urethane-based oligomer, a polyether-based oligomer, a polyacrylic-based oligomer, and a silicon acrylate-based oligomer, and the photopolymerization initiator includes one or more selected from the group consisting of a benzoin ether-based compound, amines compounds, an α-hydroxy ketone- based compound, a 
Regarding claim 4, Busman does not specifically disclose that in the adhesive composition, the content of the UV polymerizable oligomer is 50 to 80 wt %, the content of the diluent is 14 to 43 wt %, and the content of the photopolymerization initiator is 0.5 to 5 wt %.  Busman, however, discloses that the adhesive composition may comprise from 20-60 wt. % of the UV curable oligomer ([0078] of Busman), 5-30 wt. % of the diluent ([0084] of Busman) and 0.1 to 5 wt. % of the photoinitiator ([0111] of Busman).  Busman therefore clearly teaches a composition having ranges of the recited components that overlap with those recited in claim 4 which would render the claimed article obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 9, Lu discloses that the glass film member includes the flat area portion and the curved area portion and includes a glass layer adhered to the display area of the portable display by the adhesive layer (FIG. 5 of Lu).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Busman as evidenced by Khoury as applied to claim 1 above and further in view of Katare et al. (U.S. Patent Application Publication No. 2014/0377511 A1, cited in previous Office Action).
Regarding claim 7, Lu does not specifically disclose a water-repellent/oil- repellent pattern which is formed along the edge of the base layer and is comprised of a polymer material 
Regarding claim 8, Katare discloses that the water-repellent/oil-repellent pattern comprises one or more materials selected from the group consisting of polytetrafluoroethylene (PTFE), perfluoroalkoxy (PFA), fluorinated ethylene propylene (FEP), ethylene + tetrafluoroethylene (ETFE), an ethylene tetrafluoroethylene copolymer (ETEE), trichlorotrifluoroethylene (PCTFE), ethylene-chlorotrifluoroethylene (ECTFE), polyvinylidene fluoride (PVDF), polyvinyl fluoride (PVF), polyimide (PI), polyether etherketone (PEEK), polyphenylene sulfide (PPS), polyamide (PA), polyacetal (POM), polyamide imide (PAI), polyether sulfone (PES), polyether imide (PEI), polycarbonate (PC), and polyphenylene ether (PPE) ([0062] of Katare, sealant composition can be a copolymer of tetrafluoroethylene and vinylidene fluoride; claim only requires one of the recited materials).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1 and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 11-13 of copending Application No. 16/381,932 as evidenced by Khoury or, alternatively, over claims 1, 7 and 11-13 of copending Application No. 16/381,932 in view of Choi.
Claim 1 of the reference application recites a glass protective film for covering an exterior display area of a portable device comprising a glass film member having an outer edge and a contour and a second adhesive layer adhering the glass film member to the exterior display of the portable device, the second adhesive having a composition and viscosity as recited in independent claims 1 and 11 and an adhesive enhancing pattern as recited in claim 11.  The claims of the reference application do not specifically disclose that the contour of the glass film member deviates from the contour of the exterior display to create a varying gap between the two wherein the second adhesive layer adheres the glass film member to the display by fluidly filling the varying gap as recited in claims 1 and 11.  As evidenced by Khoury, however, the contour of the curved edge of the glass film member would necessarily have a contour which deviates from that of the display (pg. 4 of Khoury).  Moreover, as indicated in the specification of the instant application, “due to a limitation on the manufacturing process, a curvature radius of curved area of the glass film member 110 and a curvature radius of the curved display area of the portable display 10 have different values within an available margin for each product, and thus the curvature, radius of the curved display area of the portable display 10 is different from the 
Regarding the dependent claims: claim 1 of the reference application recites the adhesive enhancing patterns of claims 5 and 12; claim 11 of the reference application recites the adhesive enhancing patterns of claims 6 and 13; claims 7 and 12 of the reference application recite the barrier layer of claims 7 and 8; claim 13 of the reference application recites the glass film member of claim 9; and claim 1 of the reference application recites the adhesive enhancing pattern of claim 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/381,932 as evidenced by Khoury or in combination with Choi as applied to claim 1 above and further in view of Busman.
Busman discloses an adhesive comprising a UV polymerizable oligomer as recited in claim 2 and an adhesive having a composition as recited in claim 4 which has superior adhesion and stress absorption properties ([0029] of Busman).  Busman therefore provides motivation to use such adhesives in the glass protective film assembly of the claims of the reference application (See analysis of claims 2 and 4 above).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
The applicant asserts that Choi does not disclose a glass protective film that adheres to the exterior display of a device but, rather, discloses a portable device having a curved exterior display with a protective layer (pg. 9, 1st full ¶ of the amendment).   In particular, the applicant asserts that the entirety of the layers comprising display #150 (including glass layer #50) is the standard exterior display of the device (¶ spanning pp. 9-10 of the amendment).  Panel module #40 of Choi which does not include glass #50, however, is curved and includes display panel #44 (FIG. 2C, [0058] of Choi).  Panel module #40 is therefore an exterior display having a contour 
The applicant also asserts that Choi does not disclose a glass film member comprised of a glass layer, an adhesive layer and a base layer as recited in claim 1.  The Wright reference, however, is being relied upon to address this limitation.  In particular, Wright provides motivation to use a multi-layer transparent structure comprised of a glass layer, an adhesive layer and a base layer as the protective transparent layer in the article of Choi in order to provide the electronic device with a thin, strong and resilient protective layer as taught by Wright ([0003] of Wright).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746